Citation Nr: 1448696	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected residuals of a fracture of the long (middle) finger of the right hand (right middle finger disability) prior to October 4, 2011.

2. Entitlement to a rating in excess of 10 percent for a service-connected right middle finger disability from October 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, which granted service connection for a right middle finger disability and assigned the same an initial noncompensable rating, effective April 29, 2008. 

The Veteran testified before the undersigned at a Travel Board hearing at the Nashville, RO, in January 2010. The transcript of the hearing is of record and has been reviewed. In August 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. By a June 2012 rating decision of the Appeals Management Center (AMC), the rating assigned to the Veteran's right middle finger disability was increased to 10 percent, effective October 4, 2011. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an October 2014 Informal Hearing Presentation.


FINDINGS OF FACT

1. Prior to October 4, 2011, the Veteran's service-connected right middle finger disability was manifested by painful noncompensable limitation of motion, without arthritis or ankylosis. 

2. From October 4, 2011, the Veteran's service-connected right middle finger disability is manifested by painful noncompensable limitation of motion, without arthritis or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, and no more, for a service-connected right middle finger disability, prior to October 4, 2011, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5226, 5229 (2013).

2. The criteria for a rating in excess of 10 percent for a service-connected right middle finger disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5226, 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's increased rating claim arises from his disagreement with the initial grant of service connection. Once service connection was granted, the intended purpose of Veterans Claims Assistance Act (VCAA) notice was served and additional § 5103(a) notice is not required concerning "downstream" elements of a service connection claim. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim and affording him a VA examination. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran's right middle finger was evaluated in October 2011, and the evaluation is considered adequate for rating purposes as it was based on consideration of the Veteran's medical history and described the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). As noted below, the June 2008 and January 2009 VA examinations of record were conducted to evaluate other disabilities and note only normal motor function of the Veteran's right hand. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC afforded the Veteran an adequate VA examination in October 2011 and issued a June 2012 Supplemental Statement of the Case (SSOC). See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

While the Board specifically asked the examiner, in its remand directives, to report as to whether the Veteran's right middle finger disability caused limitation of motion of the other digits of the right hand or interfered with the overall function of the right hand, and the examiner did not; the Board finds substantial compliance with its remand directives. As discussed below, such a medical inquiry is only relevant in cases where a veteran has been diagnosed with ankylosis, and as the examiner specifically reported that this Veteran did not have ankylosis of the right middle finger, further inquiry as to the limitation of motion of the other digits or overall function of the right hand is not necessary. 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable, April 29, 2008, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent Laws and Regulations

In the February 2009 rating decision on appeal, service connection for a right middle finger disability was granted, and an initial noncompensable rating was assigned, effective April 29, 2008, under DCs 5299-5226, contemplating limitation of motion of the index or long finger and ankylosis of the long finger, respectively. 38 C.F.R. § 4.71a, DCs 5299, 5226. By the June 2012 rating decision, the rating was increased to 10 percent under DC 5226, effective October 4, 2011.  

Under DC 5226, contemplating ankylosis of the long finger, a maximum rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the long finger of either the major or minor hand. 38 C.F.R. § 4.71a, DC 5226. The rater is directed to consider whether the disability is analogous to amputation, or whether the disability results in the limitation of motion of other digits, or otherwise interferes with the overall function of the hand. Id.

Ankylosis is an immobility and consolidation of a joint due to disease, injury or surgical procedures. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible. Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease. 38 C.F.R. § 4.71a, DCs 5216-5230, Note 3 (2013). 

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, and a maximum 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, DC 5299.

Also, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). However, in this case, there is no evidence of arthritis and further consideration of DCs 5003 and 5010 is thus not required.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 07 (1995). 

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.



Clinical and Lay Evidence

Notations in the June 2008 and January 2009 VA examination reports, conducted to evaluate other disabilities, indicate that the Veteran presented with unremarkable motor function of the fingers of the right hand. During the January 2009 VA examination, the Veteran reported that he was right-hand dominant; and he reported during both VA examinations that he was employed. 
 
In a November 2009 statement, the Veteran reported that he experienced pain and stiffness in his right hand (ring and middle fingers) and that his two fingers had been significantly limited, not in motion as much as they were limited by discomfort and stiffness and recurrent pain. He reported that he was limited in the time or duration that he was able to write while on the job, that his fingers stiffened while using the computer, that he experienced trouble trying to accomplish tedious maintenance tasks, that his fingers ached consistently and were more painful in cold temperatures, and that his two injured fingers were noticeably stiffer than his other fingers of the same hand. 

The Board notes here that only the Veteran's right middle finger is service connected, as such was the injured finger as shown during service. 

At the time of the Veteran's May 2010 hearing before a Decision Review Officer (DRO), he reported that he had range of motion, however, he felt grinding and stiffness in his fingers, worse in cold weather. He reported diminished strength, with stiffness and pain. He asserted that within one hour of writing or one and one-half hours of typing reports on the job, his fingers began to hurt. He complained that working as a mechanic with small tools, doing tedious work, was difficult. 

At the time of the Veteran's January 2010 Board hearing, he again reported a constant ache and stiffness. He asserted that making a fist caused him pain, and again repeated his symptoms to include increased pain in cold temperatures and difficulty working with small tools as a mechanic. He asserted that he could not touch his right middle finger to the palm of his hand, that there were several inches of distance and it hurt. 
On VA examination in October 2011, the Veteran reported increasing stiffness with age and again reported increased pain during colder weather. He asserted that he noticed difficulty while participating in his hobbies. He denied flare-ups of right middle finger pain that impacted the function of the hand. The Veteran reported that his right finger disability did not impact his ability to work. He reported that he had managed to maintain gainful employment and was currently employed. 

The Veteran demonstrated limitation of motion or evidence of painful motion in the long finger of the right hand. There was no gap between the thumb pad and the fingers, prior to or after repetitive testing. There was a gap of less than one inch (2.5 centimeters) between the right long finger and the proximal transverse crease of the palm, with pain at that distance, prior to or after repetitive testing. There was no limitation of extension of the right long finger prior to or after repetitive testing. The Veteran was able to perform repetitive range of motion testing, with additional limitation of motion at the right long finger, and his functional loss and additional loss of motion was described as less movement that normal, weakened movement, excess fatigability, pain on movement, and incoordination. There was no tenderness or pain to palpation. Muscle strength testing revealed active movement against some resistance. There was no ankylosis. There were no painful, unstable, or scars exceeding 39 square centimeters. Functioning was not so diminished such that the Veteran would be equally served by amputations. Imaging studies were silent for abnormalities. 

In an October 2014 Informal Hearing Presentation, the Veteran's representative asserted that the June 2008 and January 2009 VA examinations were inadequate to initially rate the Veteran's right middle finger disability, as they did not speak to the criteria upon which finger disabilities are rated. In essence, the Veteran's representative argues that the findings of the October 2011 VA examination should be applied to the entire appellate period. 

Analysis

The Veteran has not been diagnosed with ankylosis of the right middle finger at any time during the appeal. On VA examination in October 2011, the examiner specifically found no ankylosis. As there is no evidence of the ankylosis contemplated by DC 5226 for the 10 percent maximum rating, DC 5226 may not serve as a basis for an increased rating prior to October 4, 2011. As DC 5226 provides a maximum 10 percent rating, and the Veteran is in receipt of a 10 percent rating as of October 4, 2011, DC 5226 may also not serve as a basis for an increased rating since October 4, 2011. Id. As DC 5226 is not applicable in the current appeal, the Board need not consider the directions to the rater contained in DC 5226 as to whether the disability is analogous to amputation, the disability results in the limitation of motion of other digits, or the disability otherwise interferes with the overall function of the hand. Id.

The Veteran has not demonstrated limitation of the right middle finger to include a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, or extension limited by more than 30 degrees, as is required by DC 5229 for a maximum 10 percent rating. 38 C.F.R. § 4.71a, DC 5229. On VA examination in October 2011, the examiner specifically reported that the Veteran did not have limited extension and the gap between his right middle finger and the proximal transverse crease of the palm was less than one inch (2.5 centimeters). As there is no evidence of the gap or limited extension contemplated by DC 5229 for the 10 percent maximum rating, DC 5229 may not serve as a basis for an increased rating prior to October 4, 2011. As DC 5229 provides a maximum 10 percent rating, and the Veteran is in receipt of a 10 percent rating as of October 4, 2011, DC 5229 may also not serve as a basis for an increased rating since October 4, 2011. Id.

The Veteran is competent to report right middle finger stiffness and pain, and to describe the difficulties he has using his right middle finger. He is also competent to report, and demonstrate, as he did during his January 2011 Board hearing, that he has difficulty touching his right middle finger to his palm. Layno, 6 Vet. App. 465, 470. However, the Board finds that he is not competent to determine if his right middle finger is unfavorably or favorably ankylosed, or that the gap between the tip of his right middle finger is one inch or more away from his proximal transverse crease of the palm. The Board notes that range of motion testing and measurement of movements of the joints are measured by medical examiners, using a goniometer. There is no evidence that the Veteran has the knowledge, skill, or experience to diagnose ankylosis or measure his joint movements. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). His lay statements in this regard are thus not probative evidence.

Based on the above, the Veteran has demonstrated painful albeit noncompensable limitation of motion of the right middle finger under DC 5229. The Board thus finds that an initial 10 percent rating, and no more, prior to October 4, 2011, is warranted for painful motion, due to healed injury, that warrants the minimum compensable rating for the joint. See 38 CF.R. § 4.59; Burton, 25 Vet. App. 1. In this regard, the Board agrees with the statement of the Veteran's representative in that the Veteran was not afforded an adequate VA examination as to his right middle finger until October 4, 2011, and there is no indication that the painful limitation of motion shown at that time was not present prior to October 4, 2011. The Veteran has offered competent lay statements during his DRO and Board hearings and there is no evidence that he is not credible in this regard. There is thus probative evidence of painful limitation of motion prior to October 4, 2011.

However, such a rating for painful limitation of motion of the right middle finger is already in place as of October 4, 2011. There is no evidence of more severe painful limitation prior to or since October 4, 2011. The Veteran has not demonstrated any limitation of extension and was able to repeat range of motion testing without further loss of motion on VA examination in October 2011. While the examiner reported that there was additional loss of motion, the Veteran demonstrated the identical motion after repetitive testing. Functional loss was instead shown and is considered herein in the 10 percent ratings applied prior to and from October, 2011, under 38 CF.R. § 4.59.  

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. The weight of the probative evidence demonstrates that prior to October 4, 2011, an initial 10 percent rating, and no more, is warranted for the Veteran's service-connected right middle finger disability. However, since October 4, 2011, the weight of the probative evidence demonstrates that a rating in excess of 10 percent is not warranted for such a disability. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Referral of the Veteran's right middle finger disability for extraschedular consideration is not warranted. A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b). In this regard, the manifestations of his right middle finger disability, including pain and stiffness, with resultant limitation of motion, incoordination, weakened movement, less movement, and fatigue, are contemplated by DC 5229 and under 38 C.F.R.               § 4.71a, and by sections 4.40, 4.45, and 4.59 of the regulations, which directly address functional impairment due to pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination). These limitations and symptoms are expected concomitants of a right middle finger disability and thus fall within the province of the schedular criteria. Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms. See 38 C.F.R. § 4.1. 

No examiner has suggested that the Veteran's right middle finger disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it. Accordingly, the first step of the inquiry is not satisfied. Thus, absent this threshold finding, consideration of related factors under the second step of the inquiry is moot. See Thun, 22 Vet. App. at 118-19; see also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc). Accordingly, referral for extraschedular consideration is not warranted.

Also, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his right middle finger disability. While he has described difficulties writing and typing reports, and working with small tools as a mechanic, on VA examinations in June 2008, January 2009, and October 2011, the Veteran reported that he is employed. There is no clinical or lay evidence that the Veteran's right middle finger disability renders him unable to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial 10 percent rating, and no more, for a service-connected right middle finger disability, prior to October 4, 2011, is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 10 percent for a service-connected right middle finger disability from October 4, 2011, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


